Citation Nr: 1760635	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  16-56 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for residuals of a shell fragment wound to the left buttocks, muscle group XVII.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for residuals of a coccyx fracture.

6.  Entitlement to a compensable disability rating for scars of the right and left buttocks and posterior trunk, residuals of a gunshot wound.

7.  Entitlement to service connection for nephropathy, as secondary to diabetes mellitus, type II.

8.  Entitlement to service connection for depression, as secondary to all service-connected disabilities.

9.  Entitlement to an earlier effective date for the grant of service connection for a chronic lumbosacral strain with degenerative disc disease (low back disability) prior to April 10, 1980.

10.  Entitlement to an earlier effective date for the increase of 20 percent for a low back disability prior to September 27, 2011.

11.  Entitlement to a disability rating in excess of 10 percent for a low back disability prior to September 27, 2011, in excess of 20 percent beginning September 27, 2011, and prior to November 1, 2016, and in excess of 40 percent thereafter.

12.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, May 2012, December 2012, and September 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The claims for increased ratings and the claim for service connection for nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence reflects that the Veteran's depression cannot be reasonably disassociated from his service-connected disabilities. 

2.  In a September 2016 rating decision, the RO granted service connection for a chronic lumbosacral strain with degenerative disc disease (claimed as low back pain), and assigned an effective date of April 10, 1980.

3.  On August 22, 1977, VA received a claim from the Veteran for an increased rating for his service-connected disabilities, in which he noted that he had been experiencing back pain and submitted evidence of a diagnosis of a lumbar strain; reading this claim sympathetically, the Board finds that it reasonably encompassed a claim for a low back disability.

4.  The competent and probative evidence of record reflects that the Veteran is unable to obtain and maintain employment consistent with his education and experience due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for depression have been met.  38 U.S.C. § 5107(b), 1110 (2012); 38 C.F.R. § 3.310 (2017).

2.  The criteria for an effective date of August 22, 1977, but no earlier, for the award of service connection for a low back disability have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

3.  The criteria for entitlement to TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Service Connection for Depression

Service connection may established for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).

The Veteran claims he has depression due to his service-connected disabilities.  In support of his claim, he submitted a February 2017 private medical report and opinion from H. H., Ph.D.  At the examination, the Veteran informed Dr. H. H. that he had ongoing difficulties with his physical activities and that he could no longer enjoy the simplest activities.  He stated his physical conditions impacted his mood, causing low motivation and energy, fatigue, decrease in hobbies/interests he once enjoyed, social isolation/withdrawal, increase in anger and irritability, and feelings of hopelessness.  Dr. H. H. concluded that the Veteran's service-connected disabilities caused depression, relying on a thorough review of the claims file and with consideration of the medical and lay evidence of record.  Dr. H. H. acknowledged that the Veteran suffers from other nonservice-connected disabilities which may contribute to depression, but are not the main or only cause of depression; due to the complex overlap of endorsed symptoms from nonservice-connected and service-connected disabilities, it is not possible to differentiate specific causation for depression.  Additional statements from the Veteran's spouse and daughter detailed the Veteran's depression and frustration with how his service-connected physical disabilities have affected his mental health and that they have witnessed him experience symptoms of depression.

The Board finds the February 2017 opinion to be probative and notes that there are no negative medical opinions of record.  Accordingly, affording him the benefit of the doubt, the Board finds it is at least as likely as not that the Veteran's depression was caused by his service-connected disabilities and that service-connected is warranted.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. § 3.310.

Claim for an Earlier Effective Date for the Grant of Service Connection for a Low Back Disability

In a statement received by VA on September 27, 2011, the Veteran requested entitlement to service connection for "low back pain."  In a September 2016 decision, the RO granted service connection for a chronic lumbosacral strain with degenerative disc disease (low back disability) and assigned a 10 percent rating.  The RO assigned this disability rating effective April 10, 1980, the date a prior claim for service connection for a low back disability was received, finding that the Veteran was never notified in a January 1981 rating decision or in a February 1981 notification letter that service connection for a lumbar spine disability was denied.  The Veteran and his representative contend that an effective date prior to April 10, 1980, for the grant of service connection is warranted.  The Board agrees.

On August 22, 1977, the Veteran filed a claim for an increased rating for his service-connected disabilities (which, at the time, included: residuals of a shell fracture wound of the left buttock, residuals of a fractured coccyx, and a right buttock scar).  In that claim, he also indicated he experienced low back pain.  Along with that claim, the Veteran submitted private treatment records demonstrating evidence of a lumbosacral strain as early as January 1977 and a November 1977 VA examination confirmed a diagnosis of a lumbosacral strain.  In a December 1977 rating decision, the RO denied the Veteran's claims for increased ratings and made no mention of the lumbar strain diagnosis or any determination with regard to whether service connection was warranted for it.

The Board notes that veterans should not be expected to identify a precise medical diagnosis when filing a claim for benefits.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (finding that a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis . . . rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of a disability").  This is because a claimant is not expected to have medical expertise and generally "is only competent to identify and explain the symptoms that he observes and experiences."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).

The Board concludes that the Veteran's August 22, 1977, claim reasonably encompassed a claim for service connection for a low back disability.  Along with that claim, the Veteran submitted evidence of a diagnosis of a lumbar strain, yet the December 1977 rating decision did not address that evidence.  VA regulation provides that the appropriate effective date for a grant of a service connection claim is the date of the receipt of the claim or the date entitlement arose, which ever is later.  38 C.F.R. § 3.400.  Given the Board's determination that a claim for service connection for a low back disability was reasonably encompassed by the Veteran's claim on August 22, 1977, the Board finds that this is the proper effective date for service connection.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

An effective date prior to August 22, 1977, is not warranted.  Although the Veteran previously reported low back pain when filing his original service connection compensation claim in December 1974, there was no evidence of a diagnosis of a lumbar strain or any other lumbar spine disability during the period of that claim and lumbosacral x-rays were within normal limits at the March 1975 examination.  The April 1975 rating decision granted service connection for residuals of a shell fracture wound to the left buttock, residuals of a coccyx fracture, and a scar on the right buttock.  The Veteran did not appeal that decision nor did he submit new and material evidence within the appeal period, and that decision became final.  

Accordingly, an effective date of August 22, 1977, but no earlier, is warranted.

Entitlement to TDIU

Total disability ratings will be assigned "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. § 3.340(a).  TDIU may be assigned to a veteran who meets certain disability percentage thresholds and is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).

An award of TDIU does not require a showing of 100 percent unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  However, an award of TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The central inquiry is "whether [a] veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when VA conducts a TDIU analysis, consideration must be given to a veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include: residuals of a shell fragment wound to the left buttocks (rated as 20 percent disabling from December 13, 1974, and prior to September 27, 2011, and as 40 percent disabling thereafter); a chronic lumbosacral strain with degenerative disc disease (rated as 10 percent disabling from April 10, 1980, and prior to September 27, 2011, and as 20 percent disabling thereafter); diabetes mellitus, type II, (rated as 20 percent disabling from September 27, 2011); peripheral neuropathy of the bilateral lower extremities (each separately rated as 20 percent disabling from September 27, 2011); residuals of a fractured coccyx (rated as 10 percent disabling from December 13, 1974); and scars of the right buttocks, left buttocks, and posterior trunk (rated as noncompensable from December 13, 1974).  In the instant decision, the Board has granted service connection for depression; however, a rating for that disability has not yet been assigned by the RO.  The Veteran has met the schedular criteria for entitlement to TDIU since September 27, 2011.  See 38 C.F.R. § 4.16(a).

The Veteran holds a high school diploma and took some automotive courses.  His longest job was as an industrial equipment manager/specialist for the federal government for twenty six years and his last job was in maintenance for an apartment complex, which he held for eleven years.

The record contains two medical opinions dated February 2017, in which private medical professionals determined that the Veteran's service-connected disabilities alone precluded him from obtaining and maintaining substantially gainful employment consistent with his education and experience.  These opinions acknowledge the Veteran's nonservice-connected disabilities, yet still opine that the Veteran is unemployable due to his service-connected disabilities, and contain a thorough rationale for their conclusions.

The Board agrees with the private opinions of record and notes that there are no negative opinions of record.  The evidence of record reflects that the Veteran's physical disabilities prevent him from performing physical labor as well as sedentary work, as he cannot sit for long periods of time.  Moreover, his now service-connected depression impacts his mood, causing low motivation and energy, and increases his anger and irritability.  Further, the Board recognizes the Veteran's limited occupational and education history would make it difficult to work at a sedentary occupation.

Based on the foregoing, entitlement to TDIU is granted.

VA's Duties to Notify and Assist

The Board is taking action favorable to the Veteran by granting service connection for depression and granting entitlement to TDIU; therefore, no discussion of its duties to notify and assist is necessary.

With respect to the Veteran's claim for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

VA's duty to notify was satisfied by a number of letters to the Veteran, to include a letter most recently dated December 2012.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran has also been satisfied in this case as all identified records have been obtained.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).


ORDER

Service connection for depression is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of August 22, 1977, but no earlier, for the award of service connection for a low back disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, the remaining issues on appeal must be remanded.  Initially, the Board notes that since the Veteran's claims were last adjudicated by the RO, additional pertinent VA treatment records have been associated with the evidence of record, which have not been reviewed by the RO in the first instance.  

Further, in an October 2017 statement, the Veteran requested new examinations be performed with regard to his pending claims for "gun shot wound residuals, pain/numbness in legs, and diabetes," and noted that his right leg had been recently amputated.  He appears to be suggesting that his right leg amputation, which took place in August 2013, caused his service-connected disabilities to increase in severity.  He also requested that VA contact a private medical facility, identified as Mount Carmel East, located in Columbus, Ohio, to obtain relevant medical records.  

Moreover, in May 2017, the Veteran reported that his back pain had become progressively worse over the past few months and a January 2017 treatment note reflects a diagnosis of lumbar radiculopathy.  Further significant is a March 2017 ophthalmology treatment note which indicates that the Veteran now has mild bilateral retinopathy associated with diabetes.  Given that the Veteran's claim for service connection for diabetic nephropathy may be affected by the new examinations ordered on remand to assess the severity of his diabetes, the Board finds these issues are inextricably intertwined and that the issue of service connection for nephropathy must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Additionally, given that the issue of an earlier effective for the grant of a 20 percent rating for a low back disability prior to September 27, 2011, is inextricably intertwined with the issue of an increased rating for a low back disability, and in the interest of avoiding piecemeal litigation, the Board finds it must also be remanded.  Id.; see also Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001).

Accordingly, a remand is required to provide the Veteran with new VA examinations to assess the severity of his disabilities and to obtain outstanding private and VA medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he complete and return a signed authorization to allow VA to attempt to obtain private medical records on his behalf, to specifically include records from Mount Carmel East in Columbus, Ohio and any other medical providers.

If the Veteran submits any medical authorization that is insufficient for further action, he should be notified, and any such notification should be properly documented in the claims file.

Upon receipt of any valid medical authorization, VA must attempt to obtain any identified private records in accordance with VA regulation.  See 38 C.F.R. § 3.159.

2.  Obtain all outstanding VA treatment records and associate them with the evidence of record.

3.  Afford the Veteran the appropriate VA examination(s) to evaluate the severity of his service-connected residuals of a gun shell fragment wound, left buttock 

4.  Afford the Veteran the appropriate VA examination(s) to evaluate the severity of his service-connected scars of the right buttocks, left buttocks, and posterior trunk.

5.  Afford the Veteran the appropriate VA examination(s) to evaluate the severity of his service-connected diabetes mellitus, type II, and bilateral lower extremity diabetic peripheral neuropathy.

The Veteran should also be afforded the appropriate VA examinations to determine if he has any other manifestations of diabetes, to include diabetic retinopathy and diabetic nephropathy.

6.  Afford the Veteran the appropriate VA examination(s) to evaluate the severity of his service-connected low back disability, to include whether there any other manifestations of his low back disability, such as lower extremity radiculopathy.

7.  Afford the Veteran the appropriate VA examination(s) to evaluate the severity of his service-connected residuals of a fractured coccyx.

8.  The Veteran is informed that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims and that the consequences for failure to report for any VA examination without good cause may include denial of a claim.  See 38 C.F.R. §§ 3.158, 3.655 (2017).

In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

9.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


